                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    QUINCY ANDRE PEOPLES,                                  Case No. 16-cv-04099-LHK (RMI)
                                                         Plaintiff,
                                   8
                                                                                               REPORT OF PRO SE PRISONER
                                                v.                                             EARLY SETTLEMENT PROCEEDING
                                   9

                                  10    BASHAR ZEIDAN, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          A settlement conference was held on May 8, 2019, and the results of that proceeding are

                                  14   indicated below:

                                  15          (1) The following individuals, parties, and/or representatives participated in the

                                  16                 proceeding, and each possessed the requisite settlement authority:

                                  17                 ( X ) Plaintiff, Quincy Peoples, Pro Se

                                  18                 ( ) Warden or warden’s representative

                                  19                 ( ) Office of the California Attorney General

                                  20                 ( X ) Other: Cameren Ripoli and Noah Blechman

                                  21          (2) The following individuals, parties, and/or representatives did not appear:

                                  22          _____________________________________________________________________

                                  23          (3) The outcome of the proceeding was:

                                  24                 ( ) The case has been completely settled. The parties agree that a proposed stipulated

                                  25      order for dismissal of this case will be filed with the Court on ________________.

                                  26                 ( ) The case has been partially resolved and counsel for defendants shall file a joint

                                  27      stipulation regarding those claims which have been resolved. The issues outlined on the sheet

                                  28      attached remain for this Court to resolve.
                                   1             ( X ) The parties are unable to reach an agreement at this time.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 5/9/2019

                                   4
                                                                                      ROBERT M. ILLMAN
                                   5                                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
